TRIEBER, District Judge.
I concur in the result, upon the sole ground that the cause was determined on a demurrer to the complaint, and the complaint fails to show that the payments, sought to be recovered by this action, were authorized to be collected by the city as a license or occupation tax of a manufacturer.
In its answer the city may show the object of the tax in issue, and also set out, and at the trial introduce in evidence the ordinance of the city, under authority of which the taxes sought to be recovered by this suit were collected. When the issues are thus made up, the questions of law involved can be properly determined.